 Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 1 of 6 PAGEID #: 73




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

ELIJAH THOMAS,

       Plaintiff,                                     Case No. 3:20-cv-300

vs.

GC RESTAURANTS, LLC, et al.,                          District Judge Michael J. Newman
                                                      Magistrate Judge Peter B. Silvain, Jr.
      Defendants.
______________________________________________________________________________

   ORDER (1) GRANTING PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT
  (DOC. NO. 10); (2) AWARDING PLAINTIFF $7,016 IN DAMAGES; (3) AWARDING
    PLAINTIFF $9,045 IN ATTORNEY’S FEES AND COSTS; (4) DIRECTING THE
  CLERK TO ENTER JUDGMENT ACCORDINGLY; AND (5) TERMINATING THIS
                            CASE ON THE DOCKET
______________________________________________________________________________

       This case is before the Court on Plaintiff’s motion for a default judgment. Doc. No. 10.

Plaintiff sued his former employer and manager for unpaid wages under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 207, and Ohio Rev. Code § 4111.01. Doc. No. 1. Defendants failed

to answer Plaintiff’s complaint or appear in this matter, and Plaintiff followed the steps of Fed. R.

Civ. P. 55 to obtain a default judgment. Doc. Nos. 4, 10. For that reason, the Court GRANTS

Plaintiff’s motion and AWARDS Plaintiff damages and attorney’s fees and costs.

                                                I.

       Despite having been served with process on October 19, 2020 (Doc. No. 4) and with a

discovery request on February 1, 2021 (Doc. No. 10-2), Defendants failed to appear in this matter

or otherwise oppose Plaintiff’s claims. As a result, the Court construes Plaintiff’s alleged facts as

true for purposes of this motion. See, e.g., Lucas v. Monitronics Int’l, Inc., No. 1:17-cv-374, 2020

WL 6440255, at *1 (S.D. Ohio Nov. 3, 2020).
 Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 2 of 6 PAGEID #: 74




       Defendant GC Restaurants, LLC owns and operates several Victor’s Tacos locations in the

Dayton, Ohio area. Doc. No. 10 at PageID 31. Defendant Jonathan G. Carillo was Plaintiff’s

direct supervisor. Id. Plaintiff worked at Victor’s Tacos from August 6, 2018 until December 21,

2018 and again from August 19, 2019 until December 13, 2019. Id.

       During his first stint at Victor’s Tacos, Plaintiff was paid $10.00 per hour. Id. Plaintiff

was paid his regular wage for the first 45 hours he worked in a given week. Id. But, for any week

where Plaintiff worked for more than 45 hours, Defendants refused to pay him any wage at all, let

alone time and a half. Id. Plaintiff confronted Carillo about this but was told “Victor’s Tacos did

not have enough employees to be required to pay overtime.” Doc. No. 10-3 at PageID 61.

       Plaintiff quit his job with Victor’s Tacos in December 2018 only to be brought back at

$12.00 per hour in August 2019. Id. Plaintiff hoped things would be different the second time

around, but he soon discovered he still was not compensated for any time worked over 45 hours

per week. Id. at PageID 62. Plaintiff quit again and sued to recover his unpaid wages. Id.

       After Defendants failed to timely plead or move in response to Plaintiff’s complaint, see

Fed. R. Civ. P. 12(a), Plaintiff requested the Clerk note Defendants’ default pursuant to Federal

Rule of Civil Procedure 55(a). Doc. No. 7. The Clerk entered Defendants’ default on December

1, 2020. Doc. No. 8. Plaintiff filed this motion for a default judgment on March 18, 2021. Doc.

No. 10. Defendants had 21 days to oppose Plaintiff’s request but failed to do so. S.D. Ohio Civ.

R. 7.2(a)(2). Plaintiff’s motion is now ripe for review.

                                               II.

       Rule 55(b)(2) permits a court, in its discretion, to enter a default judgment following the

entry of default by the Clerk. The Sixth Circuit has held that a court should take into account the

following factors when considering whether to enter a default judgment: “(1) possible prejudice to

the plaintiff; (2) the merits of the claims; (3) the sufficiency of the complaint; (4) the amount of


                                                 2
    Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 3 of 6 PAGEID #: 75




money at stake; (5) possible disputed material facts; (6) whether the default was due to excusable

neglect; and (7) the preference for decisions on the merits.” Russell v. City of Farmington Hills,

34 F. App’x 196, 198 (6th Cir. 2002). The Court must also be sure it has jurisdiction over the

defaulted defendant. See, e.g., Citizens Bank v. Parnes, 376 F. App’x 496, 501 (6th Cir. 2010).

         A party in default is considered to have admitted all the material allegations in the

complaint. Fed. R. Civ. P. 8(b)(6). The material allegations in Plaintiffs’ complaint, when

accepted as true, raise a plausible claim that Defendants failed to pay Plaintiff minimum and

overtime wages in violation of the FLSA. Doc. No. 1 at PageID 3–5. 1 There is no indication in

the record that Defendants’ failure to respond to Plaintiff’s complaint was due to excusable neglect.

As a result, Plaintiff is entitled to default judgment as to Defendants’ liability under the FLSA for

not paying Plaintiff’s overtime wages. See 29 U.S.C. §§ 206, 207, and 216(b).

                                                III.

         Rule 8’s consequence for unchecked admissions only applies to liability. Fed. R. Civ. P.

8(b)(6). Plaintiff “must still establish the extent of damages.” Antoine v. Atlas Turner, Inc., 66

F.3d 105, 110 (6th Cir. 1995). The Court “must conduct an inquiry in order to ascertain the amount

of damages with reasonable certainty.” DT Fashion LLC v. Cline, No. 2:16-cv-542268, 2018 WL

542268, at *2 (S.D. Ohio Jan. 24, 2018) (quotation omitted) (cleaned up).

         Under the FLSA, an employee has the “burden of proving that he performed work for

which he was not properly compensated.” Monroe v. FTS USA, LLC, 860 F.3d 389, 398 (6th Cir.

2017) (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686–87 (1946)). Where the

employer’s records are nonexistent or inadequate, the plaintiff can carry his or her FLSA burden



1
  Plaintiff likewise alleges that GC Restaurants, LLC is an Ohio limited liability corporation, and that
Carrillo is an Ohio resident. Doc. No. 1 at PageID 1–3. Consequently, the Court may exercise personal
jurisdiction over Defendants. See, e.g., Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005).


                                                   3
    Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 4 of 6 PAGEID #: 76




with proof “that he has in fact performed work for which he was improperly compensated and . . .

sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

inference.” Id. at 398–99 (quoting Anderson, 328 U.S. at 687). Estimates under this standard

suffice because “inaccuracy in damages should not bar recovery for violations of the FLSA or

penalize employees for an employer’s failure to keep adequate records.” Id. at 412.

         By failing to respond to Plaintiff’s requests for admission, Defendants admit that they

failed to keep accurate records of the hours worked by or wages paid to Plaintiff. Doc. No. 10-1

at PageID 51; see Fed. R. Civ. P. 36(a)(3). Defendants likewise failed to produce any documents

related to Plaintiff’s compensation. Id. at PageID 52. Plaintiff instead presents an estimated

damages table, based on his sworn declaration, that identifies the unpaid wages owed by

Defendants. Doc. No. 10 at PageID 34–38, 60–63. The Court adopts Plaintiff’s damages

calculations as reasonably certain, see Cline, 2018 WL 542268, at *2, subject to one reservation,

and finds Plaintiff is entitled to $3,508 in unpaid wages. 2

         An employer liable for unpaid wages under the FLSA must pay liquidated damages “in an

additional equal amount,” 29 U.S.C. § 216(b), unless “the employer shows to the satisfaction of

the court that the act or omission giving rise to such [FLSA] action was in good faith and that he

had reasonable grounds for believing that his act or omission was not a violation of [FLSA].”

Elwell v. Univ. Hosps. Home Care Servs., 276 F.3d 832, 840 (6th Cir. 2002) (quoting 29 U.S.C.

§ 260). “Liquidated damages under the FLSA ‘are compensation, not a penalty or punishment.’”

Id. (quoting McClanahan v. Mathews, 440 F.2d 320, 322 (6th Cir. 1971)). Defendants’ failure to

respond to Plaintiff’s complaint leaves the record void of any explanation, or showing of good



2
 During the week of 11/18/2019 to 11/24/2019 Plaintiff only worked 33 hours. Doc. No. 10 at PageID 38.
Plaintiff claims he is owed $156 for this period, but that calculation is based on Plaintiff working a 52-hour
week. Id. The Court therefore subtracts $156 from Plaintiff’s total unpaid wages.


                                                      4
 Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 5 of 6 PAGEID #: 77




faith, by Defendants for failing to pay Plaintiff overtime wages as the FLSA requires. Doc. No.

10-1 at PageID 50. Therefore, the Court AWARDS damages for unpaid overtime wages in the

amount of $3,508 plus an equal amount in liquidated damages, totaling $7,016 in damages.

                                                IV.

       Plaintiff’s counsel requests $8,645 in attorney’s fees. Doc. 10-4 at PageID 65. If an

employer is found liable under the FLSA, the Court “shall, in addition to any judgment awarded

to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs

of the action.” 29 U.S.C. § 216(b). Though the FLSA does not define “reasonable fee,” “[t]he

most useful starting point for determining the amount of a reasonable fee” is the lodestar method.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). That figure is reached “by multiplying the

reasonable number of hours billed by a reasonable billing rate.” Paschal v. Flagstar Bank, 297

F.3d 431, 434 (6th Cir. 2002) (quotation omitted).

       Plaintiff’s counsel’s time records indicate he billed 26.6 hours to this matter at $325 per

hour. Doc. No. 10-6 at PageID 71. Plaintiff’s counsel’s work on the case included drafting the

complaint, research, serving documents on Defendants, and communicating with his client. Id.

The Court finds the time spent on this matter to be reasonable, considering Defendants were non-

responsive and that Plaintiff’s counsel exercised diligence in providing them notice of Plaintiff’s

claims. Id.

       The Court must also determine whether $325 is a reasonable hourly rate “us[ing] as a

guideline the prevailing market rate, defined as the rate that lawyers of comparable skill and

experience can reasonably expect to command within the venue of the court of record.” Geier v.

Sundquist, 372 F.3d 784, 791 (6th Cir. 2004). “A district court is permitted to ‘rely on a party’s

submissions, awards in analogous cases, state bar association guidelines, and its own knowledge

and experience in handling similar fee requests.’” Waldo v. Consumers Energy Co., 726 F.3d 802,


                                                   5
 Case: 3:20-cv-00300-MJN-PBS Doc #: 12 Filed: 09/13/21 Page: 6 of 6 PAGEID #: 78




821–22 (6th Cir. 2013) (quoting Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x

496, 499 (6th Cir. 2011)). Plaintiff’s counsel declares under the penalty of perjury that he has

handled over 100 wage and hour cases and that courts have previously awarded him hourly rates

of between $275 and $425 per hour. Doc. No. 10-4 at PageID 64. He has previously not objected

to an award of $325 per hour. Id. An hourly rate of $325 in this matter is, therefore, reasonable.

        Plaintiff’s counsel also requests $400 in court costs for the filing fee paid here. Id. at

PageID 65. Defendants do not object or otherwise respond. Therefore, the Court finds this request

reasonable and AWARDS Plaintiff $9,045 in attorney’s fees and costs.

                                              V.

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion for a default judgment

(Doc. No. 10) and AWARDS him $7,016 in damages and $9,045 in attorney’s fees and costs. The

Clerk is ordered to enter judgment accordingly and TERMINATE this case on the docket.

        IT IS SO ORDERED.

Date:   September 9, 2021                            s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge




                                                6
